Citation Nr: 0414288	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs benefits.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).


REMAND

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 
(2003).

As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d).  See also Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6.

In September 1999, the appellant submitted VA Form 21-526, 
Veteran's Application for Compensation of Pension, and filed 
claims for entitlement to service connection for an ulcer, 
and entitlement to a nonservice-connected disability pension.  
In the application, the appellant noted that he had served in 
the United States Navy from January 12, 1955, to March 24, 
1955.  

By a November 1999 rating action, the RO denied the 
appellant's claim for service connection for an ulcer on the 
basis that the claim was not well grounded.  Specifically, 
the RO noted that a well-grounded claim for service 
connection required evidence of a current disability, 
evidence of incurrence or aggravation of a disease or injury 
in service, and evidence of a nexus, or link, between the in-
service injury or disease and the current disability.  
According to the RO, there was no evidence of record showing 
that the appellant currently had an ulcer.  In addition, the 
RO also denied the appellant's claim for a nonservice-
connected disability pension on the basis that he was not 
eligible for such a pension due to lack of qualifying active 
service for 90 days or more, with at least one day during a 
period of war or discharge or release from service during a 
period of war for a service-connected disability.  The 
appellant did not appeal either decision.      

In a Request for Information, dated in November 1999, the RO 
requested that the National Personnel Records Center (NPRC) 
verify the appellant's claimed period of active military 
service in the United States Navy, from January 12, 1955, to 
March 24, 1955.  A January 2000 response from the NPRC shows 
that they could not identify a record for the appellant 
without his service number.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Thus, in an April 2001 
letter from the RO to the appellant, the RO notified the 
appellant of the VCAA.  In addition, the RO also informed the 
appellant that his claim was going to be reviewed because of 
the new law.  He was also informed of the evidence necessary 
to establish entitlement to service connection, what evidence 
was still needed, and what he could do to help with 
evidentiary development in his claim.  Moreover, the RO 
specifically requested that the appellant provide any 
military records showing service, or his service serial 
number.  

By a January 2003 decision letter, the Tiger Team at the 
Cleveland Regional Office denied the appellant's claim for 
"pension" because the appellant had not submitted the 
requested information.  It was noted that before the merits 
of the appellant's claim could be decided, a certified copy 
of the appellant's DD 214, Separation Paper from the service 
needed to be submitted.  

In August 2003, the appellant filed an notice of disagreement 
received in response to the January 2003 decision letter.  At 
that time, he stated that in April 2003, he had requested a 
copy of his DD 214 from the NPRC.  In October 2003, the RO 
issued a statement of the case and denied the appellant's 
claim on the basis that the evidence failed to show that he 
had met the required criterion of establishing himself as a 
"veteran" for VA purposes because his military service had 
not been verified.  Thus, the RO concluded that entitlement 
to basic eligibility for VA benefits was denied.  

In October 2003, the appellant submitted his substantive 
appeal (VA Form 9).  At that time, he stated that during 
basic training, he hurt his back and stomach, and was given a 
general discharge under medical conditions.  According to the 
appellant, he was discharged at the hospital in San Diego, 
California.  

In this case, the RO has attempted to verify the appellant's 
period of active military service.  In a January 2000 
response to the RO's request for verification of the 
appellant's period of military service in the United States 
Navy, from January 12, 1955, to March 24, 1955, the NPRC 
stated that they could not identify a record for the 
appellant without his service number.  In this regard, the 
Board notes that although the RO subsequently requested that 
the appellant provide his service number, the evidence of 
record is negative for a response from the appellant.  
However, while the RO did not obtain the appellant's service 
number, the Board observes that in the appellant's October 
2003 substantive appeal, the appellant indicated that he had 
been given a general discharge at the VA Hospital in San 
Diego.  The Board notes that the RO did not subsequently 
submit this additional information to the NPRC so that they 
could conduct a new search.  Therefore, in light of the 
above, the Board finds that a remand is required so that the 
RO can submit the aforementioned information to the NPRC.    

Accordingly, this case is remanded for the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim, what evidence VA 
will obtain, and of the time period for 
response.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).         

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

3.  The RO should also contact the NPRC 
in St. Louis, Missouri, and any other 
appropriate agency, and request 
verification of the appellant's claimed 
period of active military service in the 
United States Navy, from January 12, 
1955, to March 24, 1955.  The RO should 
once again provide the appellant's date 
of birth and social security number.  The 
RO should specifically request that the 
NPRC search for service medical records 
regarding treatment of the appellant at 
the San Diego VA Hospital, from January 
12, 1955, to March 24, 1955, in order to 
verify the appellant's period of active 
military service.  Any records or 
information obtained must be made part of 
the claims folder.  If the records are 
unavailable from any sources, a written 
negative reply should be obtained and 
associated with the claims file.  

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant a supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.   

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


